Order entered March 23, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00385-CV

   IN RE OMAR HENRY ON BEHALF OF E.M.H., A MINOR, Relator

         Original Proceeding from the 416th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 416-56857-2018

                                     ORDER
                    Before Justices Myers, Molberg, and Evans

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                           /s/   DAVID EVANS
                                                 JUSTICE